EXHIBIT 10S

                                                                                                                       
Grant # OT002535
ROBERT WILLETT
COGNEX CORPORATION
 
STOCK OPTION AGREEMENT (NON-QUALIFIED)
UNDER 2007 STOCK OPTION AND INCENTIVE PLAN
 
AGREEMENT entered into as of 11/03/2014, by and between COGNEX CORPORATION, a
Massachusetts corporation (the "Company") and the undersigned employee, director
or consultant of the Company or one of its subsidiaries (the "Optionee").
  
Recitals:
 1.            The Company desires to afford the Optionee an opportunity to
purchase shares of its common stock ($0.002 par value) ("Shares") to carry out
the purposes of the Cognex Corporation 2007 Stock Option and Incentive Plan (the
"Plan").


 2.            Section 2(d) of the Plan provides that each option is to be
evidenced by an option agreement, setting forth the terms and conditions of the
option.
 
ACCORDINGLY, in consideration of the premises and of the mutual covenants and
agreements contained herein, the Company and the Optionee hereby agree as
follows:
 
 1.            Grant of Option
 
The Company hereby grants to the Optionee a non-qualified stock option (the
"Option") to purchase all or any part of an aggregate of  240,000 Shares on the
terms and conditions hereinafter set forth, and the terms and conditions set
forth in the Plan.
  
2.            Purchase Price
 
The purchase price ("Purchase Price") for the Shares covered by the Option shall
be $40.39
 
 3.            Time and Manner of Exercise of Option
 
3.1          The Option shall not be exercisable prior to 11/03/2015. 
Thereafter, the Option shall only be exercisable in four equal annual
installments, in the amounts and on or after the vesting dates as follows:
 
 
Shares
 
 
 
Becoming Available
 
On or After
 
for Exercise
 
 
11/3/2015
 
 
 
60,000


 
 
 
11/3/2016
 
 
 
60,000


 
 
 
11/3/2017
 
 
 
60,000


 
 
 
11/3/2018
 
 
 
60,000


 
 
 

 
 Notwithstanding the foregoing, the Option shall not be exercisable until such
time that the Optionee and the Company have duly executed all of the agreements
required at the time of grant of the Option by the Company for 1) full-time
employment by the Company, if the Optionee is an employee of the Company,
including, but not limited to, the Company's Employee Invention, Non-Disclosure
and Non-Competition Agreement, or 2) consultancy by the Company, if the optionee
is a consultant to the Company, including, but not limited to, the Company's
Consultant Agreement, or 3) directorship of the Company, if the Optionee is a
director of the Company, including, but not limited to, the Company's
Confidentiality and Non-Competition Agreement.
 
Except as may otherwise be specifically determined by the Administrator of the
Plan, the Option shall not vest or become exercisable in the event of a change
in control of the Company or other corporate transaction, merger or
reorganization. 
 




--------------------------------------------------------------------------------

EXHIBIT 10S

 3.2             To the extent that the right to exercise the Option has accrued
and is in effect, the Option may be exercised in full at one time or in part
from time to time, by giving written notice, signed by the person or persons
exercising the Option, to the Company, stating the number of Shares with respect
to which the Option is being exercised, accompanied by payment in full of the
Purchase Price for such Shares, which payment may, at the Optionee’s request and
in the Company's sole discretion, be in whole or in part in shares of the common
stock of the Company already owned by the person or persons exercising the
Option, valued at fair market value.  If such stock is traded on the NASDAQ
Global Select Market System, the price shall be the last reported sale price of
the stock reported by NASDAQ on such date or if no stock is traded on such date
the next preceding date on which stock was traded.  The Option may also be
exercised by means of a broker-assisted cashless exercise method contemplated by
Section 5(e)(iii) of the Plan.
 
3.3        The Company shall at all times during the term of the Option reserve
and keep available such number of shares of its common stock as will be
sufficient to satisfy the requirements of the Option, shall pay all original
issue and transfer taxes with respect to the issue and transfer of Shares
pursuant hereto, and all other fees and expenses necessarily incurred by the
Company in connection therewith.  The holder of this Option shall not have any
of the rights of a stockholder of the Company in respect of the Shares until one
or more certificates for such Shares shall be delivered to him upon the due
exercise of the Option.
 
3.4        Optionee agrees that he/she will not claim, now or at any time in the
future, whether during Optionee’s affiliation with the Company (i.e. during
Optionee’s employment if an employee, or during Optionee’s consultancy
engagement if a consultant, or during Optionee’s tenure as a director if a
director of Company) or after such affiliation has terminated (either
voluntarily or involuntarily and whether with or without cause), that Optionee
should be entitled to exercise any of the then remaining unvested shares prior
to the vesting dates for any reason, including, but not limited to, any claim
for services, contributions or efforts made by Optionee on behalf of Cognex
during his/her affiliation with Cognex.
  
4.            Term of Option
 
4.1        The Option shall terminate on November 3, 2024, but shall be subject
to earlier termination as hereinafter provided.
 
4.2        In the event that the Optionee ceases to be affiliated with the
Company  (or one of its subsidiaries) by reason of termination of his or her
employment (whether voluntary or involuntary and whether with or without cause),
consultancy or directorship, the Option may be exercised, only to the extent
then exercisable under Section 3.1 within seven (7) business days after the date
on which the Optionee ceased his or her such affiliation with the Company unless
termination (a) was by the Company for
cause or was by the Optionee in breach of an employment, consulting or
directorship contract, in any of which cases the Option shall terminate
immediately at the time the Optionee ceases his or her such affiliation with the
Company and shall not be exercisable, (b) was because the Optionee has become
disabled (within the meaning of Section 105(d)(4) of the Internal Revenue Code
of 1986, as amended), or (c) was by reason of the death of the Optionee.  In the
case of disability, the Option may be exercised, to the extent then exercisable
under Section 3.1, at any time within twelve (12) months after the date of
termination of his or her such affiliation with the Company, but in any event
prior to the expiration of ten (10) years from the date hereof.
 
4.3        In the event of the death of the Optionee, the Option may be
exercised, to the extent the Optionee was entitled to do so on the date of his
or her death under the provisions of Section 3.1 by the estate of the Optionee
or by any person or persons who acquire the right to exercise the Option by
bequest or inheritance or otherwise by reason of the death of the Optionee.  In
such circumstances, the Option may be exercised at any time within twelve (12)
months after the date of death of the Optionee, but in any event prior to the
expiration of ten (10) years from the date hereof.
  
5.            Transferability of Options
 
The right of the Optionee to exercise the Option shall not be assignable or
transferable by the Optionee otherwise than by will or the laws of descent and
distribution, and the Option may be exercised during the lifetime of the
Optionee only by him, except that (i) the Optionee may transfer the Option to
the Optionee’s spouse or children or to a trust for the benefit of the Optionee
or the Optionee’s spouse or children and (ii) the Optionee may transfer the
Option pursuant to a divorce decree or other domestic relations order as defined
in the Code or Title I of the Employee Retirement Income Security Act of 1974,
as amended (or the rules thereunder).  The Option shall be null and void and
without effect upon any attempted assignment or transfer, except as hereinabove
provided, including without limitation, any




--------------------------------------------------------------------------------

EXHIBIT 10S

purported assignment, whether voluntary or by operation of law, pledge,
hypothecation or other disposition contrary to the provisions hereof, or other
disposition, attachment, trustee process or similar process, whether legal or
equitable, upon the Option.
 
6.            Severability
 
Each provision of this Agreement shall be treated as a separate and independent
clause, and the unenforceability of any one clause shall in no way impair the
enforceability of any of the other clauses herein.  In the event that any
provision hereof or any obligation or grant, or rights by the undersigned
hereunder is found invalid or unenforceable pursuant to judicial decree or
decision, any such provision, obligation, or grant of right shall be deemed and
construed to extend only to the maximum permitted by law, and the remainder of
this Agreement shall remain valid and enforceable according to its terms.
 
 7.            Withholding Taxes
 
Whenever Shares are to be issued upon exercise of this Option, the Company shall
have the right to require the Optionee to remit to the Company an amount
sufficient to satisfy all Federal, state and local withholding tax requirements
prior to the delivery of any certificate or certificates for such Shares.
  
8.            No Special Rights
 
Nothing contained in the Plan or in this Agreement shall be construed or deemed
by any person under any circumstances to bind the Company to continue the
affiliation of the Optionee, as either employee or consultant or director,  with
the Company for the period within which this Option may be exercised.  If
Optionee is an employee of the Company, he/she acknowledges the he/she is an
employee “at will” and that Company provides no guarantee or assurance of
Optionee’s employment with Company prior to or after the vesting dates contained
in Section 3 above.
  
9.            Non-Competition
 
The Optionee reaffirms his/her promise to be bound by the non-competition
provision as stated in the Employee Invention, Non-Disclosure and
Non-Competition Agreement entered into between the Optionee and the Company (the
“Employment Agreement”).  The Optionee agrees that the granting of this Option
and any pre-tax gains realized by the Optionee pursuant to the exercise of this
Option (along with other good and valuable consideration including, but not
limited to employment by the Company, salary and other Company-provided
benefits) are additional and sufficient consideration for the Optionee’s
performance of his/her non-competition obligations as stated in the Optionee’s
Employment Agreement.  Optionee agrees that if he or she breaches the
non-competition obligations of Optionee’s Employment Agreement then he or she
shall pay damages to the Company, including, but not limited to an amount equal
to the sum of: (a) the total of all pre-tax gains realized by Optionee as a
result of the exercise of any portion of the Option and (b) the total of all
pre-tax gains realized by Optionee as a result of the sale of any shares
acquired by him/her through the exercise of any portion of the Option.
  
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and its
corporate seal to be hereto affixed by Robert J. Shillman, its Chairman
thereunto duly authorized, and the Optionee has hereunto set his hand and seal,
all as of the day and year first above written.
 
COGNEX CORPORATION
 
 
By:
 
 
 
 
Chairman
 
 
 
 
 
 
 
 
Optionee
 
 
ROBERT WILLETT

                                                                                         
 
           V: 11/5/2014




--------------------------------------------------------------------------------

EXHIBIT 10S

                                                                                     
                                                                                                                       
Grant # OT002536
ROBERT WILLETT
COGNEX CORPORATION
 
STOCK OPTION AGREEMENT (NON-QUALIFIED)
UNDER 2007 STOCK OPTION AND INCENTIVE PLAN
 
AGREEMENT entered into as of 11/03/2014, by and between COGNEX CORPORATION, a
Massachusetts corporation (the "Company") and the undersigned employee, director
or consultant of the Company or one of its subsidiaries (the "Optionee").
  
Recitals:
 
1.          The Company desires to afford the Optionee an opportunity to
purchase shares of its common stock ($0.002 par value) ("Shares") to carry out
the purposes of the Cognex Corporation 2007 Stock Option and Incentive Plan (the
"Plan").
 
2.           Section 2(d) of the Plan provides that each option is to be
evidenced by an option agreement, setting forth the terms and conditions of the
option.
 
 ACCORDINGLY, in consideration of the premises and of the mutual covenants and
agreements contained herein, the Company and the Optionee hereby agree as
follows:
  
1.            Grant of Option
 
The Company hereby grants to the Optionee a non-qualified stock option (the
"Option") to purchase all or any part of an aggregate of  200,000 Shares on the
terms and conditions hereinafter set forth, and the terms and conditions set
forth in the Plan.
 
 2.            Purchase Price
 
The purchase price ("Purchase Price") for the Shares covered by the Option shall
be $40.39
 
3.            Time and Manner of Exercise of Option
 
3.1          The Option shall not be exercisable prior to 11/03/2019  and,
thereafter, shall be exercisable in full.
 
 
 
Shares
 
 
Becoming Available
On or After
 
for Exercise
 
11/03/2019
 
200,000
 

 
Not withstanding the foregoing, the Option shall not be exercisable until such
time that the Optionee and the Company have duly executed all of the agreements
required at the time of grant of the Option by the Company for 1) full-time
employment by the Company, if the Optionee is an employee of the Company,
including, but not limited to, the Company's Employee Invention, Non-Disclosure
and Non-Competition Agreement, or 2) consultancy by the Company, if the optionee
is a consultant to the Company, including, but not limited to, the Company's
Consultant Agreement, or 3) directorship of the Company, if the Optionee is a
director of the Company, including, but not limited to, the Company's
Confidentiality and Non-Competition Agreement.
In the event of a corporate transaction, including a merger or reorganization,
whereby the holders of the outstanding shares of common stock of the Company
before the transaction fail to have a beneficial interest of 51 percent or more
of the shares of outstanding common stock of the Company or its successor (or
its ultimate parent) after the consummation of the transaction, and within 12
months of the consummation of the transaction, the Optionee’s employment is
involuntarily terminated, the Option shall become immediately exercisable and
shall be vested as if the Optionee had remained employed by the Company for two
additional years beyond the actual date of termination of the Optionee’s
employment with the Company. For purposes




--------------------------------------------------------------------------------

EXHIBIT 10S

hereof, the Optionee’s employment is considered to be involuntarily terminated
if the Company or its successor terminates the Optionee’s employment without
Cause or the Optionee resigns his employment for Good Reason. The term “Cause”
shall mean (i) the Optionee’s willful and continued failure to perform
substantially his duties with the Company (other than any failure resulting from
incapacity due to physical or mental illness), after a written demand of
performance is delivered to the Optionee by the Board or the Chairman of the
Company which identifies the manner in which the Board or Chairman believes that
the Optionee has not substantially performed his duties; or (ii) the Optionee’s
willful engagement in illegal conduct or gross misconduct which is materially
injurious to the Company. The term “Good Reason”’ shall mean (i) a material
diminution in the Optionee’s duties or responsibilities, excluding for this
purpose any diminution related solely to the Company ceasing to be a reporting
company for purposes of the Securities Exchange Act of 1934, or (ii) the Company
requiring the Optionee to be based at any office or location that is more than
fifty (50) miles from his current office.
3.2        To the extent that the right to exercise the Option has accrued and
is in effect, the Option may be exercised in full at one time or in part from
time to time, by giving written notice, signed by the person or persons
exercising the Option, to the Company, stating the number of Shares with respect
to which the Option is being exercised, accompanied by payment in full of the
Purchase Price for such Shares, which payment may, at the Optionee’s request and
in the Company's sole discretion, be in whole or in part in shares of the common
stock of the Company already owned by the person or persons exercising the
Option, valued at fair market value.  If such stock is traded on the NASDAQ
Global Select Market System, the price shall be the last reported sale price of
the stock reported by NASDAQ on such date or if no stock is traded on such date
the next preceding date on which stock was traded.  The Option may also be
exercised by means of a broker-assisted cashless exercise method contemplated by
Section 5(e)(iii) of the Plan.
 
3.3        The Company shall at all times during the term of the Option reserve
and keep available such number of shares of its common stock as will be
sufficient to satisfy the requirements of the Option, shall pay all original
issue and transfer taxes with respect to the issue and transfer of Shares
pursuant hereto, and all other fees and expenses necessarily incurred by the
Company in connection therewith.  The holder of this Option shall not have any
of the rights of a stockholder of the Company in respect of the Shares until one
or more certificates for such Shares shall be delivered to him upon the due
exercise of the Option.
 
3.4        Optionee agrees that he/she will not claim, now or at any time in the
future, whether during Optionee’s affiliation with the Company (i.e. during
Optionee’s employment if an employee, or during Optionee’s consultancy
engagement if a consultant, or during Optionee’s tenure as a director if a
director of Company) or after such affiliation has terminated (either
voluntarily or involuntarily and whether with or without cause), that Optionee
should be entitled to exercise any of the then remaining unvested shares prior
to the vesting dates for any reason, including, but not limited to, any claim
for services, contributions or efforts made by Optionee on behalf of Cognex
during his/her affiliation with Cognex.
  
4.            Term of Option
 
4.1        The Option shall terminate on November 3, 2024, but shall be subject
to earlier termination as hereinafter provided.
 
4.2        In the event that the Optionee ceases to be affiliated with the
Company  (or one of its subsidiaries) by reason of termination of his or her
employment (whether voluntary or involuntary and whether with or without cause),
consultancy or directorship, the Option may be exercised, only to the extent
then exercisable under Section 3.1 within seven (7) business days after the date
on which the Optionee ceased his or her such affiliation with the Company unless
termination (a) was by the Company for
cause or was by the Optionee in breach of an employment, consulting or
directorship contract, in any of which cases the Option shall terminate
immediately at the time the Optionee ceases his or her such affiliation with the
Company and shall not be exercisable, (b) was because the Optionee has become
disabled (within the meaning of Section 105(d)(4) of the Internal Revenue Code
of 1986, as amended), or (c) was by reason of the death of the Optionee.  In the
case of disability, the Option may be exercised, to the extent then exercisable
under Section 3.1, at any time within twelve (12) months after the date of
termination of his or her such affiliation with the Company, but in any event
prior to the expiration of ten (10) years from the date hereof.
 
4.3        In the event of the death of the Optionee, the Option may be
exercised, to the extent the Optionee was entitled to do so on the date of his
or her death under the provisions of Section 3.1 by the estate of the Optionee
or




--------------------------------------------------------------------------------

EXHIBIT 10S

by any person or persons who acquire the right to exercise the Option by bequest
or inheritance or otherwise by reason of the death of the Optionee.  In such
circumstances, the Option may be exercised at any time within twelve (12) months
after the date of death of the Optionee, but in any event prior to the
expiration of ten (10) years from the date hereof.
  
5.            Transferability of Options
 
The right of the Optionee to exercise the Option shall not be assignable or
transferable by the Optionee otherwise than by will or the laws of descent and
distribution, and the Option may be exercised during the lifetime of the
Optionee only by him, except that (i) the Optionee may transfer the Option to
the Optionee’s spouse or children or to a trust for the benefit of the Optionee
or the Optionee’s spouse or children and (ii) the Optionee may transfer the
Option pursuant to a divorce decree or other domestic relations order as defined
in the Code or Title I of the Employee Retirement Income Security Act of 1974,
as amended (or the rules thereunder).  The Option shall be null and void and
without effect upon any attempted assignment or transfer, except as hereinabove
provided, including without limitation, any purported assignment, whether
voluntary or by operation of law, pledge, hypothecation or other disposition
contrary to the provisions hereof, or other disposition, attachment, trustee
process or similar process, whether legal or equitable, upon the Option.
  
6.            Severability
 
Each provision of this Agreement shall be treated as a separate and independent
clause, and the unenforceability of any one clause shall in no way impair the
enforceability of any of the other clauses herein.  In the event that any
provision hereof or any obligation or grant, or rights by the undersigned
hereunder is found invalid or unenforceable pursuant to judicial decree or
decision, any such provision, obligation, or grant of right shall be deemed and
construed to extend only to the maximum permitted by law, and the remainder of
this Agreement shall remain valid and enforceable according to its terms.
  
7.            Withholding Taxes
 
Whenever Shares are to be issued upon exercise of this Option, the Company shall
have the right to require the Optionee to remit to the Company an amount
sufficient to satisfy all Federal, state and local withholding tax requirements
prior to the delivery of any certificate or certificates for such Shares.
  
8.            No Special Rights
 
Nothing contained in the Plan or in this Agreement shall be construed or deemed
by any person under any circumstances to bind the Company to continue the
affiliation of the Optionee, as either employee or consultant or director,  with
the Company for the period within which this Option may be exercised.  If
Optionee is an employee of the Company, he/she acknowledges the he/she is an
employee “at will” and that Company provides no guarantee or assurance of
Optionee’s employment with Company prior to or after the vesting dates contained
in Section 3 above.
  
9.            Non-Competition
 
The Optionee reaffirms his/her promise to be bound by the non-competition
provision as stated in the Employee Invention, Non-Disclosure and
Non-Competition Agreement entered into between the Optionee and the Company (the
“Employment Agreement”).  The Optionee agrees that the granting of this Option
and any pre-tax gains realized by the Optionee pursuant to the exercise of this
Option (along with other good and valuable consideration including, but not
limited to employment by the Company, salary and other Company-provided
benefits) are additional and sufficient consideration for the Optionee’s
performance of his/her non-competition obligations as stated in the Optionee’s
Employment Agreement.  Optionee agrees that if he or she breaches the
non-competition obligations of Optionee’s Employment Agreement then he or she
shall pay damages to the Company, including, but not limited to an amount equal
to the sum of: (a) the total of all pre-tax gains realized by Optionee as a
result of the exercise of any portion of the Option and (b) the total of all
pre-tax gains realized by Optionee as a result of the sale of any shares
acquired by him/her through the exercise of any portion of the Option.
 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and its
corporate seal to be hereto affixed by Robert J. Shillman, its Chairman
thereunto duly authorized, and the Optionee has hereunto set his hand and seal,
all as of the day and year first above written.




--------------------------------------------------------------------------------

EXHIBIT 10S

                                                                                         
COGNEX CORPORATION
 
 
By:
 
 
 Chairman
 
 
 
 
 
 
 
 
Optionee
 
 
ROBERT WILLETT

 
 
 
                                                                                                      
V: 11/5/2014
 


 


















































































--------------------------------------------------------------------------------

EXHIBIT 10S

                                                                                                                       
Grant # OT002537
ROBERT WILLETT
COGNEX CORPORATION
 
STOCK OPTION AGREEMENT (NON-QUALIFIED)
UNDER 2007 STOCK OPTION AND INCENTIVE PLAN
 
AGREEMENT entered into as of 11/03/2014, by and between COGNEX CORPORATION, a
Massachusetts corporation (the "Company") and the undersigned employee, director
or consultant of the Company or one of its subsidiaries (the "Optionee").
  
Recitals:
 
1.            The Company desires to afford the Optionee an opportunity to
purchase shares of its common stock ($0.002 par value) ("Shares") to carry out
the purposes of the Cognex Corporation 2007 Stock Option and Incentive Plan (the
"Plan").
 
2.            Section 2(d) of the Plan provides that each option is to be
evidenced by an option agreement, setting forth the terms and conditions of the
option.
 
 ACCORDINGLY, in consideration of the premises and of the mutual covenants and
agreements contained herein, the Company and the Optionee hereby agree as
follows:
 
 1.            Grant of Option
 
The Company hereby grants to the Optionee a non-qualified stock option (the
"Option") to purchase all or any part of an aggregate of  200,000 Shares on the
terms and conditions hereinafter set forth, and the terms and conditions set
forth in the Plan.
 
 2.            Purchase Price
 
The purchase price ("Purchase Price") for the Shares covered by the Option shall
be $40.39
 
3.            Time and Manner of Exercise of Option
 
3.1          The Option shall not be exercisable prior to 11/03/2020  and,
thereafter, shall be exercisable in full.
 
 
 
Shares
 
 
Becoming Available
On or After
 
for Exercise
 
 
11/03/2020
 
200,000
 

 
             Notwithstanding the foregoing, the Option shall not be exercisable
until such time that the Optionee and the Company have duly executed all of the
agreements required at the time of grant of the Option by the Company for 1)
full-time employment by the Company, if the Optionee is an employee of the
Company, including, but not limited to, the Company's Employee Invention,
Non-Disclosure and Non-Competition Agreement, or 2) consultancy by the Company,
if the optionee is a consultant to the Company, including, but not limited to,
the Company's Consultant Agreement, or 3) directorship of the Company, if the
Optionee is a director of the Company, including, but not limited to, the
Company's Confidentiality and Non-Competition Agreement.
In the event of a corporate transaction, including a merger or reorganization,
whereby the holders of the outstanding shares of common stock of the Company
before the transaction fail to have a beneficial interest of 51 percent or more
of the shares of outstanding common stock of the Company or its successor (or
its ultimate parent) after the consummation of the transaction, and within 12
months of the consummation of the transaction, the Optionee’s employment is
involuntarily terminated, the Option shall become immediately exercisable and
shall be vested as if the Optionee had remained employed by the Company for two
additional years beyond the actual date of termination of the Optionee’s
employment with the Company. For purposes hereof, the Optionee’s employment is
considered to be involuntarily terminated if the Company or its successor




--------------------------------------------------------------------------------

EXHIBIT 10S

terminates the Optionee’s employment without Cause or the Optionee resigns his
employment for Good Reason. The term “Cause” shall mean (i) the Optionee’s
willful and continued failure to perform substantially his duties with the
Company (other than any failure resulting from incapacity due to physical or
mental illness), after a written demand of performance is delivered to the
Optionee by the Board or the Chairman of the Company which identifies the manner
in which the Board or Chairman believes that the Optionee has not substantially
performed his duties; or (ii) the Optionee’s willful engagement in illegal
conduct or gross misconduct which is materially injurious to the Company. The
term “Good Reason”’ shall mean (i) a material diminution in the Optionee’s
duties or responsibilities, excluding for this purpose any diminution related
solely to the Company ceasing to be a reporting company for purposes of the
Securities Exchange Act of 1934, or (ii) the Company requiring the Optionee to
be based at any office or location that is more than fifty (50) miles from his
current office.
3.2         To the extent that the right to exercise the Option has accrued and
is in effect, the Option may be exercised in full at one time or in part from
time to time, by giving written notice, signed by the person or persons
exercising the Option, to the Company, stating the number of Shares with respect
to which the Option is being exercised, accompanied by payment in full of the
Purchase Price for such Shares, which payment may, at the Optionee’s request and
in the Company's sole discretion, be in whole or in part in shares of the common
stock of the Company already owned by the person or persons exercising the
Option, valued at fair market value.  If such stock is traded on the NASDAQ
Global Select Market System, the price shall be the last reported sale price of
the stock reported by NASDAQ on such date or if no stock is traded on such date
the next preceding date on which stock was traded.  The Option may also be
exercised by means of a broker-assisted cashless exercise method contemplated by
Section 5(e)(iii) of the Plan.
 
3.3         The Company shall at all times during the term of the Option reserve
and keep available such number of shares of its common stock as will be
sufficient to satisfy the requirements of the Option, shall pay all original
issue and transfer taxes with respect to the issue and transfer of Shares
pursuant hereto, and all other fees and expenses necessarily incurred by the
Company in connection therewith.  The holder of this Option shall not have any
of the rights of a stockholder of the Company in respect of the Shares until one
or more certificates for such Shares shall be delivered to him upon the due
exercise of the Option.
 
3.4        Optionee agrees that he/she will not claim, now or at any time in the
future, whether during Optionee’s affiliation with the Company (i.e. during
Optionee’s employment if an employee, or during Optionee’s consultancy
engagement if a consultant, or during Optionee’s tenure as a director if a
director of Company) or after such affiliation has terminated (either
voluntarily or involuntarily and whether with or without cause), that Optionee
should be entitled to exercise any of the then remaining unvested shares prior
to the vesting dates for any reason, including, but not limited to, any claim
for services, contributions or efforts made by Optionee on behalf of Cognex
during his/her affiliation with Cognex.
  
4.            Term of Option
 
4.1          The Option shall terminate on November 3, 2024, but shall be
subject to earlier termination as hereinafter provided.
 
4.2        In the event that the Optionee ceases to be affiliated with the
Company  (or one of its subsidiaries) by reason of termination of his or her
employment (whether voluntary or involuntary and whether with or without cause),
consultancy or directorship, the Option may be exercised, only to the extent
then exercisable under Section 3.1 within seven (7) business days after the date
on which the Optionee ceased his or her such affiliation with the Company unless
termination (a) was by the Company for
cause or was by the Optionee in breach of an employment, consulting or
directorship contract, in any of which cases the Option shall terminate
immediately at the time the Optionee ceases his or her such affiliation with the
Company and shall not be exercisable, (b) was because the Optionee has become
disabled (within the meaning of Section 105(d)(4) of the Internal Revenue Code
of 1986, as amended), or (c) was by reason of the death of the Optionee.  In the
case of disability, the Option may be exercised, to the extent then exercisable
under Section 3.1, at any time within twelve (12) months after the date of
termination of his or her such affiliation with the Company, but in any event
prior to the expiration of ten (10) years from the date hereof.
 
4.3         In the event of the death of the Optionee, the Option may be
exercised, to the extent the Optionee was entitled to do so on the date of his
or her death under the provisions of Section 3.1 by the estate of the Optionee
or by any person or persons who acquire the right to exercise the Option by
bequest or inheritance or otherwise




--------------------------------------------------------------------------------

EXHIBIT 10S

by reason of the death of the Optionee.  In such circumstances, the Option may
be exercised at any time within twelve (12) months after the date of death of
the Optionee, but in any event prior to the expiration of ten (10) years from
the date hereof.
  
5.            Transferability of Options
 
The right of the Optionee to exercise the Option shall not be assignable or
transferable by the Optionee otherwise than by will or the laws of descent and
distribution, and the Option may be exercised during the lifetime of the
Optionee only by him, except that (i) the Optionee may transfer the Option to
the Optionee’s spouse or children or to a trust for the benefit of the Optionee
or the Optionee’s spouse or children and (ii) the Optionee may transfer the
Option pursuant to a divorce decree or other domestic relations order as defined
in the Code or Title I of the Employee Retirement Income Security Act of 1974,
as amended (or the rules thereunder).  The Option shall be null and void and
without effect upon any attempted assignment or transfer, except as hereinabove
provided, including without limitation, any purported assignment, whether
voluntary or by operation of law, pledge, hypothecation or other disposition
contrary to the provisions hereof, or other disposition, attachment, trustee
process or similar process, whether legal or equitable, upon the Option.
 
 6.            Severability
 
Each provision of this Agreement shall be treated as a separate and independent
clause, and the unenforceability of any one clause shall in no way impair the
enforceability of any of the other clauses herein.  In the event that any
provision hereof or any obligation or grant, or rights by the undersigned
hereunder is found invalid or unenforceable pursuant to judicial decree or
decision, any such provision, obligation, or grant of right shall be deemed and
construed to extend only to the maximum permitted by law, and the remainder of
this Agreement shall remain valid and enforceable according to its terms.
 
 7.            Withholding Taxes
 
Whenever Shares are to be issued upon exercise of this Option, the Company shall
have the right to require the Optionee to remit to the Company an amount
sufficient to satisfy all Federal, state and local withholding tax requirements
prior to the delivery of any certificate or certificates for such Shares.
 
 8.            No Special Rights
 
Nothing contained in the Plan or in this Agreement shall be construed or deemed
by any person under any circumstances to bind the Company to continue the
affiliation of the Optionee, as either employee or consultant or director,  with
the Company for the period within which this Option may be exercised.  If
Optionee is an employee of the Company, he/she acknowledges the he/she is an
employee “at will” and that Company provides no guarantee or assurance of
Optionee’s employment with Company prior to or after the vesting dates contained
in Section 3 above.
 
 9.            Non-Competition
 
The Optionee reaffirms his/her promise to be bound by the non-competition
provision as stated in the Employee Invention, Non-Disclosure and
Non-Competition Agreement entered into between the Optionee and the Company (the
“Employment Agreement”).  The Optionee agrees that the granting of this Option
and any pre-tax gains realized by the Optionee pursuant to the exercise of this
Option (along with other good and valuable consideration including, but not
limited to employment by the Company, salary and other Company-provided
benefits) are additional and sufficient consideration for the Optionee’s
performance of his/her non-competition obligations as stated in the Optionee’s
Employment Agreement.  Optionee agrees that if he or she breaches the
non-competition obligations of Optionee’s Employment Agreement then he or she
shall pay damages to the Company, including, but not limited to an amount equal
to the sum of: (a) the total of all pre-tax gains realized by Optionee as a
result of the exercise of any portion of the Option and (b) the total of all
pre-tax gains realized by Optionee as a result of the sale of any shares
acquired by him/her through the exercise of any portion of the Option.
 
 








--------------------------------------------------------------------------------

EXHIBIT 10S

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and its
corporate seal to be hereto affixed by Robert J. Shillman, its Chairman
thereunto duly authorized, and the Optionee has hereunto set his hand and seal,
all as of the day and year first above written.
                                                                                         
COGNEX CORPORATION
 
 
By:
 
 
Chairman
 
 
 
 
 
 
 
 
Optionee
 
 
ROBERT WILLETT

 
 
 
                                                                                                        
V: 11/5/2014
 






